Citation Nr: 0605333	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-28 971	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for ulcerative 
colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
March 1946 and from November 1950 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  While the veteran's claim was adjudicated 
by the Anchorage RO, jurisdiction over the veteran's claims 
file was transferred to the Detroit RO in March 2004.

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran was denied service connection for ulcerative 
colitis by an April 1975 rating decision; although notified 
of the denial by the RO later that month, the veteran did not 
initiate an appeal.

2.  The evidence received since the April 1975 decision is 
not new evidence that raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for ulcerative colitis.


CONCLUSIONS OF LAW

1.  The April 1975 rating decision, which denied the 
veteran's claim for service connection for ulcerative 
colitis, is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for ulcerative 
colitis has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

The VCAA expressly provides that nothing in the Act "shall 
be construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f) (West 2002).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to render a 
decision on the claim has been accomplished.

Specifically, with regard to reopening the claim, the RO 
informed the veteran of the requirements as set forth in 
38 C.F.R. § 3.156(a) (2005) by a notice letter in March 2003 
and a statement of the case (SOC) in July 2003.  The SOC 
provided the regulatory definition of "new and material" 
evidence.  The Board finds that the veteran was duly notified 
as to the necessary requirements for reopening his previously 
unappealed claim.  He was told what was required of him, 
including the presentation of pertinent evidence available to 
him.  The veteran was also told that VA would assist him in 
obtaining evidence necessary to support his claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claim on appeal.  The veteran's service records have been 
obtained and associated with the claims file.  Outpatient 
notes from the VA Hospital (VAH) in Anchorage, Alaska have 
been obtained.  The veteran has also submitted treatment 
records from Providence Alaska Medical Center and Brian F. 
Sweeney, M.D.  As such, the Board finds that additional 
development is not warranted.

II.  Analysis

Service connection may be established on a direct basis for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  New evidence will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The United States Court of Appeals for Veterans Claims has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The veteran's claim for service connection for ulcerative 
colitis was previously considered and denied in an April 1975 
rating decision.  As indicated above, the veteran was 
notified of the denial later that same month, but did not 
initiate an appeal; hence, the denial is final based on the 
evidence of record.  See 38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).  The veteran sought to 
reopen his claim in October 2002.  In March 2003, the RO 
issued a notice letter to the veteran.  In the letter, the 
veteran was informed that the previous decision for service 
connection for ulcerative colitis was final and that he 
needed to submit new and material evidence in order to reopen 
the previously denied claim.

Evidence added to the record since the April 1975 rating 
decision includes the veteran's medical records from:  the 
Anchorage VAH from August 1999 to June 2003; the Providence 
Alaska Medical Center (Providence) from August 2001 to 
October 2001; Brian F. Sweeney, M.D., from July 2001 to June 
2002; H.W. Diefendorf, M.D. from August 1973 to March 1975; 
and several treatment records from his time in service.

The Board finds that the treatment records from service, as 
well as from Dr. Diefendorf, are not "new."  The records 
are duplicative, as the same information was associated and 
reviewed with the original application for service connection 
in February 1975.  The medical records from the Anchorage 
VAH, Providence, and Dr. Sweeney, while new, are not material 
for purposes of reopening the claim.  The records do reflect, 
among other things, diagnoses and treatment of ulcerative 
colitis.  However, there is no indication that the current 
digestive disability is related to any event or injury during 
his military service.  This sort of evidence does not tend to 
establish that a digestive disability began in service or was 
aggravated thereby.  It merely shows that the veteran 
currently has problems with ulcerative colitis.  Thus, none 
of the medical evidence associated with the claims file since 
the April 1975 decision relates to an unestablished fact 
necessary to substantiate the claim, or raises a reasonable 
possibility of substantiating the claim.

Besides the medical evidence, the only other evidence added 
to the record since the RO's April 1975 denial, consists of 
the veteran's statements, and those of his representative 
made on his behalf.  The Board emphasizes, however, that as 
the veteran is not shown to be other than a layperson without 
the appropriate medical training or expertise to render an 
opinion on a medical matter, he is not competent, on the 
basis of his assertions alone, to provide probative evidence 
on a medical matter-to include the diagnosis of a specific 
disability, or a medical opinion as to the etiology of a 
specific disability.  See e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Therefore, where, as here, resolution of an 
issue on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for ulcerative colitis has not been received, the 
requirements for reopening are not met.  As new and material 
evidence to reopen the finally disallowed claim has not been 
received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The application to reopen a claim for service connection for 
ulcerative colitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


